DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, “a housing” is recited in line 6 however this element is previously recited in parent Claim 1. Proper antecedent basis should be applied.
	Claim 17 is rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Suruga et al. (US Pub No. 2020/0282751 A1).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakakusa et al. (US Pub No. 2016/0332828 A1).
Regarding Claim 1, Wakakusa et al. discloses 
a housing (comprising 50 and 11) including a mount portion (the guide below rollers 25A) that receives recording media; 
an open-close portion (61) that is disposed on an upper surface (51H, Fig. 8) of the housing (via 61H) to close the mount portion (Fig. 9A) and rotates about a first hinge (51E) to open or close a mount space over the mount portion (vicinity of 25A); and 
a manual insertion portion (62) at least part of which is disposed on the open-close portion (i.e. all of 62 is disposed on 61 via 62Y) to receive manually inserted recording media, the manual insertion portion being rotatable about the first hinge or a second hinge (62Y) disposed parallel to the first hinge (Fig. 9B) to rotate upward from a position where the manual insertion portion overlaps the open-close portion (rotates upward from Fig. 9A where an overlap exists between 61 and the right-most end of 62, when viewed vertically/top down).
Regarding Claim 2, Wakakusa et al. discloses
the second hinge (62Y) is disposed at a portion of the housing closer to a first end (top) in a first direction (vertical) than the first hinge (51E) as in Fig. 9A.
Regarding Claim 3, Wakakusa et al. discloses
the first hinge and the second hinge are disposed coaxial with each other or arranged vertically at a portion of the housing closer to a first end in a first direction (as in Fig. 9A, they are vertically disposed and located at upper end/top half of the housing, in a vertical direction).
Regarding Claim 4, Wakakusa et al. discloses
the manual insertion portion shifts from a position where the manual insertion portion overlaps the open-close portion (Fig. 9A) to an erect position (Fig. 9B) with an operation of the open-close portion opening the mount space.
Regarding Claims 5-8, Wakakusa et al. discloses
the first hinge extends in a direction (left/right) crossing a transportation direction (front/rear) of the recording media stacked on the mount portion (see Figs. 6-8).
Regarding Claim 15, Wakakusa et al. discloses
a pair of walls (51, Fig. 8) that hold the mount space over the mount portion between themselves from both sides in a direction crossing a transportation direction of the recording media, 
wherein the first hinge (51E, Fig. 8) or the second hinge is supported by the pair of walls, and 
wherein, while the open-close portion opens the mount space, the recording media are inserted across a first wall of the pair of walls to be placed on the mount portion (media are inserted between/across walls 51).
Regarding Claim 20, Wakakusa et al. discloses
the recording media are transported from the sheet feeder to an image forming unit (from feeder in Fig. 4 to image recorder 31 in Fig. 3).
Allowable Subject Matter
Claims 9-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a container member interpreted as having a body and covering as per the specification (Claims 9 and 10), a center of gravity as claimed (Claim 11) or sliding as claimed (Claims 12-14). The prior art also does not disclose a handle disposed with respect to the end portions as claimed (Claims 16 and 17) or a damper (Claims 18 and 19).

Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iijima (US Patent No. 8,991,811) discloses an open close portion 23 and manual insertion portion 70.
Morisawa et al. (US Pub No. 2021/0101765) discloses an open close portion 90 and manual insertion portion 31.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 1, 2022